[Cite as State v. Combs, 2020-Ohio-5397.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            CLERMONT COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :     CASE NO. CA2020-01-004

                                                   :           OPINION
     - vs -                                                    11/23/2020
                                                   :

 JEFFREY A. COMBS,                                 :

        Appellant.                                 :




    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                        Case No. 2019 CR 000734


D. Vincent Faris, Clermont County Prosecuting Attorney, Nicholas Horton, 76 South
Riverside Drive, 2nd Floor, Batavia, Ohio 45103, for appellee

Denise S. Barone, 385 North Street, Batavia, Ohio 45103, for appellant



        HENDRICKSON, P.J.

        {¶1}    Appellant, Jeffrey A. Combs, appeals from his conviction and sentence in the

Clermont County Court of Common Pleas for complicity to robbery. For the reasons set

forth below, we affirm his conviction and sentence.

        {¶2}    In July 2019, Brooke Sadler was attempting to sell her home, which sat on a

43-acre lot on Belfast Road in Goshen, Clermont County, Ohio. Though Sadler had moved
                                                                   Clermont CA2020-01-004

out of the residence in early 2019, she returned to the property multiple times per day in

order to care for horses that remained on the property. Sadler also stored many of her

belongings on the property, in either the basement of the residence, the pole barn, or the

horse barn.

       {¶3}   On July 13, 2019, Sadler had an open house to allow potential purchasers a

chance to view the property. Later that evening, around 8:30 p.m., Sadler returned to her

Belfast property to tend to her horses. As she drove down her quarter-mile driveway, she

noticed a dark, older model Ford pickup truck sitting in front of her pole barn. Sadler parked

her vehicle directly behind the truck. As she got out of her vehicle, she saw a man who she

did not recognize. Sadler asked the man, who was later identified as Aaron Lawson, what

he was doing on the property. As she asked this question, Sadler noticed three individuals

walk out of her opened pole barn. Sadler did not recognize these individuals, but they were

later identified as appellant, Erin Pappas, and Joseph Snider. Appellant was not wearing a

shirt when he exited the pole barn.

       {¶4}   Lawson told Sadler that he was given permission to be on the property by

"Mike Miller." Sadler did not know any "Mike Miller," and she believed the individuals on

her property were trying to steal from her. Sadler walked towards the pickup truck and

asked Lawson what items belonging to her were in the bed of the truck. Lawson told Sadler

he had a fishing rod, which he tossed on the ground. Sadler told Lawson and the others

that she was going to call the police. When Sadler attempted to take a picture of the pickup

truck's license plate, appellant hid the license plate by covering it with the brown shirt he

had previously taken off.

       {¶5}   Sadler continued to try to get a picture of the license plate. While this was

occurring, appellant and Snider started the truck so they could make an escape. Due to an

issue with the truck's starter, appellant had to reach into the hood and manually touch the

                                            -2-
                                                                     Clermont CA2020-01-004

truck's solenoids to get the truck to start. Appellant then joined Snider and Pappas in the

truck's cab. Once the truck was started, it started moving backwards. Sadler, concerned

that she might get pinned between the truck and her vehicle, jumped into the bed of the

truck.

         {¶6}   Lawson jumped into the bed of the truck with Sadler. He took Sadler's phone

and struck her in the head, causing her to fall out of the truck. Sadler lost consciousness

and laid on the ground for a period of time. When she regained consciousness, Sadler's

vehicle had been moved and her phone was gone. Sadler made her way to her neighbor's

house. Sadler's neighbor observed that Sadler was injured, unsteady on her feet, and

dazed. Sadler had a bruise on her cheekbone, scratches on her face, a black eye, black

and blue marks under her chin, a concussion, and injury to one of her legs. The neighbor

called the police.

         {¶7}   Officers from the Goshen Township Police Department immediately began an

investigation. When the officers went to Sadler's Belfast property, the officers found both

the front and side doors of the pole barn open. Inside the bole barn, items were stacked

near the front door, as if they had been gathered together to be taken away. The officers

also found a motorcycle sitting next to where the pickup truck had been parked on the

property. According to Sadler, the motorcycle had been kept deep inside the pole barn.

         {¶8}   The officers also found a brown shirt near the area where the pickup truck had

been parked. This was the same shirt that appellant used to hide the truck's license plate.

Inside the pole barn, officers found a blue Igloo container that still had ice in it and a "Poplar

Pop" cup with a straw. One of the officers, Officer McAllister, recognized the pearl shaped

ice in the Igloo container and deducted that the ice likely came from a nearby United Dairy

Farmers ("UDF"). A review of surveillance footage from the nearby UDF showed Lawson

in the store with the blue Igloo container. The footage also showed appellant arrive at the

                                              -3-
                                                                    Clermont CA2020-01-004

UDF shirtless, with a brown shirt draped across his shoulder.          The footage captured

appellant, Lawson, Pappas, and Snider getting into an older model pickup truck and driving

away from the store.

       {¶9}   Officers began to search for appellant and his codefendants. Appellant was

eventually found at one of his friend's homes. When appellant exited his friend's residence,

he indicated to the arresting officer that he "knew this was coming." After being advised of

his rights, appellant spoke with officers about what had occurred at Sadler's property.

Appellant was initially evasive but ended up admitting that he learned during the robbery

that he was not supposed to be at the Belfast home and that Lawson had no right to any of

the items on the property. He further admitted that he covered the truck's license plate with

his shirt to try to conceal his and his codefendants' identities.

       {¶10} On July 30, 2019, appellant was indicted on one count of breaking and

entering in violation of R.C. 2911.13(A), a felony of the fifth degree, one count of complicity

to robbery in violation of R.C. 2923.03(A)(2) and 2911.02(A)(2), a felony of the second

degree, and one count of complicity to disrupting public services in violation of R.C.

2923.03(A)(2) and 2909.04(A)(3), a felony of the fourth degree. Appellant pled not guilty to

the charges and a jury trial commenced on December 2, 2019. After hearing testimony

from Sadler, Sadler's neighbor, three Goshen Township police officers, and Snider, the jury

found appellant guilty of complicity to robbery and not guilty of breaking and entering and

complicity to disrupting public services. Appellant was sentenced on December 30, 2019

to an indefinite prison term of three to four and one-half years.

       {¶11} Appellant appealed, raising two assignments of error. For ease of discussion,

we begin by addressing appellant's second assignment of error.

       {¶12} Assignment of Error No. 2:

       {¶13} THE TRIAL COURT ERRED TO THE PREJUDICE OF DEFENDANT-

                                              -4-
                                                                                Clermont CA2020-01-004

APPELLANT AS HE WAS DENIED DUE PROCESS AND A FAIR TRIAL WHEN THE

TRIAL COURT ALLOWED THE PROSECUTING ATTORNEY TO ENGAGE IN

MISCONDUCT.

        {¶14} In his second assignment of error, appellant argues he was denied a right to

a fair trial due to the prosecutor's misconduct in interrupting and objecting during defense

counsel's opening statement. He further argues he received ineffective assistance by his

trial counsel as counsel failed to move for a mistrial following the prosecutor's interruption

of defense counsel's opening statement.1

        {¶15} The record reveals that defense counsel reserved his opening statement until

the close of the state's case-in-chief. The prosecutor objected as follows during defense

counsel's opening statement:

                [DEFENSE COUNSEL]: The State's going to suggest to you
                that you heard a full confession form Mr. Combs and that you
                have a full written confession. What you have is a recorded
                statement from Mr. Combs and a written statement from Mr.
                Combs. And in that statement, he gives a lot of information.
                The officers commended him on how truthful and how honest
                and how helpful he was.

                [PROSECUTOR]: I'm going to object.

(Emphasis added).

        {¶16} After the prosecutor's objection, the court had the attorneys approach for a

sidebar discussion.

                [PROSECUTOR]: Based on your written prior (indiscernible)
                attest to the truthfulness of any one witness, I think it's
                inappropriate in the opening that – again, reinforced by the idea

1. Within his assignment of error alleging prosecutorial misconduct, appellant also makes the argument that
defense counsel was ineffective for not objecting to an officer's "rambling dissertation" of efforts undertaken
to apprehend appellant. Appellant did not separately set forth an assignment of error alleging ineffective
assistance of counsel, as required by App.R. 16(A). As such, we need not address appellant's arguments
regarding counsel's alleged failure to object to a witness's testimony. See App.R. 12(A)(2). However, even
if we were to consider such an argument, the argument fails as counsel's decision not to object falls within the
ambit of trial strategy and alone will not establish an ineffective assistance of counsel claim. State v. Arrone,
12th Dist. Madison No. CA2008-04-010, 2009-Ohio-1456, ¶ 24.

                                                     -5-
                                                               Clermont CA2020-01-004

             that he's being truthful.

             THE COURT: – (indiscernible) –

             [PROSECUTOR]: Go ahead.

             THE COURT: – (indiscernible) statements are on video. So I
             will overrule that objection because you – it sounds to me like
             this is going to be an argument. I mean, that's not going to
             happen.

             [PROSECUTOR]: Okay.

             THE COURT: Opening statement is preview.

             [PROSECUTOR]: Okay.

             THE COURT: He respected your case –

             [PROSECUTOR]: Okay.

             THE COURT: – so.

             [PROSECUTOR]: Understood.

             THE COURT: We're certainly going to get to closing argument
             –

             [PROSECUTOR]: All right.

             THE COURT: – but we won't get (indiscernible), so –

             [PROSECUTOR]: I get you.

             THE COURT: – any specific objection that is raised, I'm going
             to overrule with an admonition –

             [PROSECUTOR]: Okay.

             THE COURT: – with no bad feelings.

             [PROSECUTOR]: Yeah.

             THE COURT: (Indiscernible) saw in the video, move on to your
             next point. Let's avoid argument.

             [PROSECUTOR]: Okay. Thank you.

After the trial court overruled the prosecutor's objection, defense counsel continued his

                                          -6-
                                                                      Clermont CA2020-01-004

opening statement without any further interruption.

       {¶17} Appellant contends the prosecutor's single objection during defense counsel's

opening statement damaged his right to a fair trial. He argues that by interrupting defense

counsel's opening remarks, the prosecutor "tainted the jury" by "sending a signal to the jury

that [defense counsel] d[id] not deserve to be listened to. This is bad behavior and an

example of a prosecutor using dirty tricks to achieve his point."

       {¶18} "For a conviction to be reversed because of prosecutorial misconduct, a

defendant must prove the prosecutor's acts were improper and that they prejudicially

affected the defendant's substantial rights." State v. Harner, 12th Dist. Clinton No. CA2019-

05-011, 2020-Ohio-1184, ¶ 29, citing State v. Elmore, 111 Ohio St.3d 515, 2006-Ohio-6207,

¶ 62. "To demonstrate prejudice, a defendant must show that the improper acts were so

prejudicial that the outcome of the trial would clearly have been different had those improper

acts not occurred." State v. Kaufhold, 12th Dist. Butler No. CA2019-09-148, 2020-Ohio-

3835, ¶ 42, citing State v. Jones, 12th Dist. Butler No. CA2006-11-298, 2008-Ohio-865, ¶

21.

       {¶19} "The focus of 'an inquiry into allegations of prosecutorial misconduct is upon

the fairness of the trial, not upon the culpability of the prosecutor.'" Id. at ¶ 43, quoting State

v. Gray, 12th Dist. Butler No. CA2011-09-176, 2012-Ohio-4769, ¶ 57.                 Prosecutorial

misconduct "is not grounds for error unless the defendant has been denied a fair trial."

State v. Olvera-Guillen, 12th Dist. Butler No. CA2007-05-118, 2008-Ohio-5416, ¶ 27. "The

accused is to be given a fair trial, not a perfect trial." State v. Kaaz, 12th Dist. Clinton No.

CA2016-05-010, 2017-Ohio-5669, ¶ 102, citing Michigan v. Tucker, 417 U.S. 433, 94 S.Ct.

2357 (1974). See also State v. Landrum, 53 Ohio St.3d 107, 112 (1990) (noting that a

defendant is not guaranteed an "error free, perfect trial").

       {¶20} In the present case, appellant cannot establish that the prosecutor's objection

                                               -7-
                                                                     Clermont CA2020-01-004

was improper or that it prejudicially affected his substantial rights. "Although it is considered

quite rude to repeatedly object during another party's opening or closing, there is no rule

prohibiting counsel from interrupting a party's arguments with valid objections." State v.

Mulvey, 7th Dist. Belmont No. 08 BE 31, 2009-Ohio-6756, ¶ 44. Here, although the trial

court overruled the prosecutor's objection, there was a valid basis for the objection. The

prosecutor objected as he believed defense counsel was attempting to use a police officer's

statements to vouch for appellant's credibility. Not only are officers not permitted to render

opinions on an accused's truthfulness; see State v. Carpenter, 12th Dist. Clermont No.

CA2012-06-041, 2013-Ohio-1385, ¶ 18-20; but in this case, shortly before defense counsel

gave his opening statement, the trial court admonished the jury as follows regarding an

officer's ability to vouch for appellant's truthfulness:

              THE COURT: Ladies and gentlemen of the jury, both counsel
              asked questions of Capt. Hampton in terms of his belief in terms
              of whether or not Mr. Combs was being truthful. I probably
              should have then objected and not permitted anybody to inquire
              about that. The issue in terms of credibility is for you to decide,
              and a witness is not allowed to testify as to their opinion as to
              whether or not they believe a person was being truthful or
              untruthful.

              You can certainly consider everything that was testified to, the
              defendant's statement in relation to the evidence that has been
              offered. But you are instructed to disregard the testimony that
              was given, both in response to [defense counsel's] questioning,
              as well as [the prosecutor's] questioning, in terms of whether or
              not Capt. Hampton believed that Mr. Combs was being truthful.
              Okay? That's a decision ultimately that you're going to make.

Accordingly, the prosecutor's objection was not improper and had a valid basis.

       {¶21} Additionally, the prosecutor's single objection did not result in any prejudice

to appellant. The objection, which consisted of the prosecutor saying, "I'm going to object"

and then a sidebar discussion, did not prejudice the jury or have an impact on the outcome

of the trial. The jury continued to give their attention to defense counsel, and at the close


                                               -8-
                                                                   Clermont CA2020-01-004

of trial, rendered an acquittal on two of the three charges appellant faced. Appellant cannot

demonstrate any prejudice and his claim of prosecutorial misconduct, therefore, fails.

         {¶22} Appellant also argues he received ineffective representation from defense

counsel as counsel failed to move for a mistrial following the interruption of defense

counsel's opening statement. "In order to prevail on an ineffective-assistance-of-counsel

claim, a defendant must prove that counsel's performance was deficient and that the

defendant was prejudiced by counsel's deficient performance." State v. Davis, 159 Ohio

St.3d 31, 2020-Ohio-309, ¶ 10, citing State v. Bradley, 42 Ohio St.3d 136, 141-142 (1989)

and Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052 (1984). "Thus, the

defendant must demonstrate that counsel's performance fell below an objective standard

of reasonableness and that there exists a reasonable probability that, but for counsel's error,

the result of the proceeding would have been different." Id., citing Bradley at paragraphs

two and three of the syllabus.

         {¶23} In the present case, appellant cannot demonstrate that counsel was deficient

for not moving for a mistrial or that he was prejudiced by this decision. "[W]hether or not to

move for a mistrial is a tactical decision and is well within the range of competent assistance

of counsel." State v. Gilbert, 12th Dist. Butler No. CA2010-09-240, 2011-Ohio-4340, ¶ 83.

Appellant was not prejudiced by counsel's decision not to move for a mistrial, as such a

motion would have been futile. Mistrials are only declared "when the ends of justice so

require and a fair trial is no longer possible." State v. Garner, 74 Ohio St.3d 49, 59 (1995).

As discussed above, the prosecutor's sole objection during defense counsel's opening

statement did not prevent appellant from receiving a fair trial and it did not affect the

outcome of trial. Appellant's ineffective assistance of counsel claim is, therefore, without

merit.

         {¶24} Accordingly, having found no merit to appellant's claims of prosecutorial

                                             -9-
                                                                 Clermont CA2020-01-004

misconduct or ineffective assistance of counsel, we overrule his second assignment of

error.

         {¶25} Assignment of Error No. 1:

         {¶26} THE TRIAL COURT ERRED TO THE PREJUDICE OF DEFENDANT-

APPELLANT IN SENTENCING HIM TO SERVE A THREE-YEAR TERM.

         {¶27} In his first assignment of error, appellant argues the trial court erred in

imposing an indefinite prison sentence of three to four and one-half years, as such sentence

was excessive.

         {¶28} An appellate court reviews an imposed sentence under the standard of review

set forth in R.C. 2953.08(G)(2), which governs all felony sentences. State v. Marcum, 146

Ohio St.3d 516, 2016-Ohio-1002, ¶ 1; State v. Crawford, 12th Dist. Clermont No. CA2012-

12-088, 2013-Ohio-3315, ¶ 6. Pursuant to that statute, an appellate court does not review

the sentencing court's decision for an abuse of discretion. Marcum at ¶ 10. Rather, R.C.

2953.08(G)(2) compels an appellate court to modify or vacate a sentence only if the

appellate court finds by clear and convincing evidence that "the record does not support the

trial court's findings under relevant statutes or that the sentence is otherwise contrary to

law." Id. at ¶ 1. A sentence is not clearly and convincingly contrary to law where the trial

court "considers the principles and purposes of R.C. 2929.11, as well as the factors listed

in R.C. 2929.12, properly imposes postrelease control, and sentences the defendant within

the permissible statutory range." State v. Ahlers, 12th Dist. Butler No. CA2015-06-100,

2016-Ohio-2890, ¶ 8; State v. Julious, 12th Dist. Butler No. CA2015-12-224, 2016-Ohio-

4822, ¶ 8.

         {¶29} Appellant does not dispute that the trial court properly imposed postrelease

control or that the court sentenced him within the permissible range for a second-degree

felony after determining that the presumption in favor of a prison term had not been

                                            - 10 -
                                                                 Clermont CA2020-01-004

overcome. R.C. 2929.14(A)(2)(a) permitted the imposition of an indefinite prison term with

a stated minimum term of two, three, four, five, six, seven, or eight years and a maximum

term consisting of an additional fifty percent of the imposed minimum term. See R.C.

2929.144(B)(1). Appellant's indefinite prison term of three to four and one-half years falls

within the permitted statutory range. Nonetheless, appellant maintains that the sentence is

"excessive" given his "minimal involvement" in the robbery offense and his lack of a long

felony record.

      {¶30} The purposes of felony sentencing are to protect the public from future crime

by the offender, to punish the offender, and to promote the effective rehabilitation of the

offender using the minimum sanctions that the court determines accomplish those purposes

without imposing an unnecessary burden on state or local government resources. R.C.

2929.11(A). A felony sentence must be reasonably calculated to achieve the purposes set

forth in R.C. 2929.11(A) "commensurate with and not demeaning to the seriousness of the

offender's conduct and its impact on the victim, and consistent with sentences imposed for

similar crimes committed by similar offenders."       R.C. 2929.11(B).    In sentencing a

defendant, a trial court is not required to consider each sentencing factor, but rather to

exercise its discretion in determining whether the sentence satisfies the overriding purpose

of Ohio's sentencing structure. State v. Littleton, 12th Dist. Butler No. CA2016-03-060,

2016-Ohio-7544, ¶ 12. The factors set forth in R.C. 2929.12 are nonexclusive, and R.C.

2929.12 explicitly allows a trial court to consider any relevant factors in imposing a

sentence. State v. Birt, 12th Dist. Butler No. CA2012-02-031, 2013-Ohio-1379, ¶ 64.

      {¶31} Following our review of the record, we find no error in the trial court's

sentencing decision. The trial court properly considered all relevant sentencing factors,

including the purposes and principles of R.C. 2929.11, as well as the factors listed in R.C.

2929.12. Not only does the court's sentencing entry reflect these considerations, but the

                                           - 11 -
                                                                     Clermont CA2020-01-004

court specifically referenced R.C. 2929.11 and 2929.12 in finding that appellant's complicity

to robbery offense was neither more serious nor less serious than conduct normally

constituting the offense. In making this determination, the trial court found that while

appellant had not personally struck Sadler, his complicity in the robbery offense contributed

to the injuries she sustained. The court noted that in addition to appellant's involvement in

gathering items to be taken from the pole barn, appellant had sought to conceal his and his

codefendants' identities by hiding the license plate of the pickup truck they were loading

stolen items.

       {¶32} The court also considered appellant's risk of recidivism, finding that recidivism

was "more likely rather than less likely * * * based primarily upon Mr. Combs extensive past

criminal history as set forth in the presentence investigation [report]." As the trial court

noted, appellant had a lengthy criminal history that dated back to 1988. When appellant

was a juvenile, he was adjudicated delinquent for theft and violation of a court order. Since

reaching adulthood, appellant had been convicted of attempted burglary, a third-degree

felony, and more than 15 misdemeanors, comprised mainly of driving under suspension,

having open containers, resisting arrest, OVI, persistent disorderly conduct, and theft

offenses. For many of these convictions, appellant was placed on community control, which

he repeatedly violated. Although he successfully completed his community control for his

1992 felony conviction with only one community control violation recorded, appellant's

numerous violations for his misdemeanor offenses led to the revocation of community

control in at least two cases. As of the time of sentencing, appellant had a bench warrant

for his arrest for a violation of his community control sanction relating to a 2015 theft offense.

       {¶33} In finding that appellant posed a higher risk of recidivism, the trial court also

noted that appellant's criminal actions had continued in the days after the robbery at

Sadler's Belfast home. In August 2019, appellant was convicted of the unauthorized use of

                                              - 12 -
                                                                   Clermont CA2020-01-004

property for an offense that had been committed on July 14, 2019 – the day after the robbery

at Sadler's home.      The trial court noted appellant's ongoing criminal behavior was

inconsistent with appellant's claim of remorse, stating, "If you are caught off-guard [when]

this terrible incident occurs with Ms. Sadler and you are remorseful for that [then] it strikes

me as incredibly inconsistent * * * [that] the next day you would be involved with another

theft offense involving somebody else's property."

       {¶34} Given the harm cased to Sadler, the risk of recidivism appellant posed, and

his lack of remorse, appellant's sentence was not excessive. As the imposition of an

indefinite prison term of three to four and one-half years was not contrary to law and was

supported by the record, we find no merit to appellant's arguments and overrule his first

assignment of error.

       {¶35} Judgment affirmed.


       RINGLAND and PIPER, JJ., concur.




                                            - 13 -